Name: Commission Regulation (EEC) No 2119/89 of 13 July 1989 repealing Regulation (EEC) No 1196/89 concerning the stopping of fishing for horse mackerel by vessels flying the flag of a Member State
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 203/16 Official Journal of the European Communities 15. 7. 89 COMMISSION REGULATION (EEC) No 2119/89 of 13 July 1989 repealing Regulation (EEC) No 1196/89 concerning the stopping of fishing for horse mackerel by vessels flying the flag of a Member State THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2241 /87 of 23 July 1987 establishing certain control measures for fishing activities ('), as amended by Regulation (EEC) No 3483/88 (2), and in particular Article 11 (3) thereof, Whereas Commission Regulation (EEC) No 11 96/89 (3) stopped fishing for horse mackerel in ICES division VIII a, b, d, and e by vessels flying the flag of a Member State apart from Spain and Portugal or registered in a Member State apart from Spain and Portugal ; Whereas Spain transferred on 28 June 1989 to Portugal 1 000 tonnes of horse mackerel in ICES division VIII a, b, d and e ; Whereas Spain transferred on 28 June 1989 to France 3 000 tonnes of horse mackerel in ICES divison VIII a, b, d and e ; whereas fishing for horse makerel in ICES division VIII a, b, d and e by vessels flying the flag of France should therefore be permitted ; whereas consequently it is necessary to replace Regulation (EEC) No 1196/89 by this Regulation ; Whereas fishing on this stock remains prohibited for vessels flying the flag of France or registered in France between the date of entry into force of Regulation (EEC) No 1196/89 and the date of entry into force of this Regulation, HAS ADOPTED THIS REGULATION : Article 1 Catches of horse mackerel in the waters of ICES division Villa, b, d and e by vessels flying the flag of a Member State apart from Spain, Portugal and France or registered in a Member State apart from Spain, Portugal and France are deemed to have exhausted the quota available for Member States apart from Spain, portugal and France for 1989 . Fishing for horse mackerel in the waters of ICES division VIII a, b, d and e by vessels flying the flag of a Member State apart from Spain, Portugal and France or registered in a Member State apart from Spain, Portugal and France is prohibited, as well as the retention on board, the transhipment and the landing of such stock captured by the abovementioned vessels after the date of entry into force of this Regulation. Article 2 Regulation (EEC) No 1196/89 is hereby repealed. Article 3 This Regualtion shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 July 1989. For the Commission Manuel MARlN Vice-President (') OJ No L 207, 29. 7 . 1987, p. 1 . 0 OJ No L 306, 11 . 11 . 1988, p. 2. O OJ No L 123, 4 . 5 . 1989, p. 11 .